Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

2.	Claims 1-5 and 7-20 are pending in this Office Action.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5, 7-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meek (US 8239460) in view of Joshi (US 9690870).
Regarding claim 1, Meek teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, email system operating a tag, cause the one or more processors to perform operations comprising:
receiving email information (input e-mail, see col, 9, ll. 60-63) from a first email client (col. 5, ll. 4-14, wherein the email is received from a first email client, the sender), wherein the email information is associated with an email message to be sent from the first email client to a second email client (col. 7, ll. 44-67, wherein all the information in the email can be information used to help determine which tags to suggest; col. 9, ll. 60-66; wherein the email is being sent from a sender (first email client) to a recipient (second email client));
generating a set of predicted tags for the email message using a model (col. 10, ll. 7-14; col. 6, ll. 3-8, wherein the system can generate tags; col. 6, ll. 26-41, wherein tags not yet assigned to the email can be presented to the user based upon relevance to the email, i.e. “predicted”; col. 12, ll. 42-46 using machine learning to generate and relevance rank tags for each email item; col. 12, l. 60- col. 13, l. 18, using a set of models for generating and ranking tags; the models are based on a plurality of information. or a based on a plurality of models);
sending, by the email server (col. 6, ll. 17-32; wherein system 100 runs the components to provide the predicted tags; col. 5, ll. 23, wherein the components can run on a server), the set of predicted tags to an email client to be appended to the email message (col. 10, ll. 30-46, wherein the proposed tags can be presented to the user, by tagging assistance 302 through the device interface 406 (from the email system) to determine which tags should be added to the email message, see also col. 9, ll. 30-35 ways which the tags are included with/in the email, i.e. “appended” by tagging component 306 receiving the tags));
receiving (processing) the email message, a set of user tags (col. 10, ll. 50-59, wherein the user can decide to creating user-specified tags), and a set of selected tags from the email client as the email message (col. 10, ll. 30-50, wherein the user can select from the proposed tags and selected tags would get assigned to the email message), wherein the set of selected tags were selected from the set of predicted tags by a user (col. 10, ll. 30-50, wherein a subset of tags can be selected from the presented tags); and the set of user tags were provided by the user instead of being selected from the set of predicted tags (col. 10, ll. 50-59, wherein the user can input information to create a new specified tag which would also be attached to the email); and
retraining the model based on the set of selected tags and the set of user tags (col. 13, ll. 3-18, wherein a prior model is updated with new data (retrained) to create a new model and the model is trained based on prior tags generated (user tags) and prior proposed tags approved (selected tags)).
Meeks discloses the recipient (not the sender or first client application) of an email being able to select the tags to be associated with the email (col. 6, ll. 32-47), however Meeks does not explicitly indicate sending (specifically) the first email client (sending user) the set of predicted tags for the email message and allowing the first email client to select tags to attach to the email, nor receiving the email, at the email system, with both the set of user tags and a set of selected tags from the first email client.
Joshi teaches an email tagging system (col. 2, ll. 1-5), wherein the sending (first) email client interacts with an email server (see fig. 1, elements 104 and 118; col. 2, ll. 3-24) to provide tag suggestions to the sending (first) email client (col. 3, l. 62- col. 4, l. 18), allow the user to select the tags to associate with the email, and transmit the email with the associated tags, to be received by the email system, and sent to the intended recipient (col. 4, ll. 3-18).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to use Joshi’s suggestion of having a plug-in to the sending email client work with the tagging applications on the email server to allow the sender to decide on tags for the email, to improve Meek’s tag recommendation system.  The combination would allow the email plug-in to provide the email information to the email server before the email is sent, allow the sender to receive the presentation of relevant tags (rather than just the recipient).  The combination would allow the sender to provide input on how an email will be tagged rather than just having the recipient adjust the tagging, the benefit would allow the sender to provide tagged content to the recipient to provide additional indexing options for the content based upon the sender’s intent of the email.

Regarding claim 2, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: providing the email information to the model, wherein the model generates scores for a set of available tags; and identifying the set of predicted tags as a subset of the set of available tags based at least in part on the scores (Meek: Col. 13, ll. (50-57) – when an item is received (or, e.g., displayed/presented to the device user) system 600 can execute one or more classifiers to generate tags and relevance ranks. Sorting component 608 can arrange tags in accordance with relevance rank determined by the classifier(s). Tagging assistant 502 can then display tags as a function of relevance rank determined by the classifier (e.g., as a confidence score or probability)).

Regarding claim 3, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 1, wherein the set of selected tags is embedded in a header of the email message when it is sent to the second email client (Meek: Col. 6, ll. (43-45) – a tag furnished and selected by a recipient can then be associated (e.g., attached within an x-header of an e-mail message).

Regarding claim 5, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 1 however does not explicitly teach wherein a set of unselected tags from the set of predicted tags is also sent with the email message when it is sent to the second email client, and the model is retrained also using the set of unselected tags (Meek: Col. 8, ll. (19-39) – filtering component can utilize tags contained within a most recently used tag list (e.g., either a simple, generic list provided by a recipient, or a sender-specific list) to generate and weight one or more tags (unselected tags) for an input item of communication and tags associated with the recently received RSS item can then be added to a most recently used tag list maintained by filtering component).

Regarding claim 7, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 1, wherein the first email client is configured to generate a user interface that includes a display of an email header that includes the set of predicted tags (Meek: Col. 6, ll. (33-37) and ll. (42-44) – presentation component can display a list of tags (e.g., on a user interface display, see FIG. 4, infra) if an item is selected by a recipient and/or device user. The list can include tags generated by filtering component with respect to the item and tag furnished and selected by a recipient can then be associated (e.g., attached within an x-header of an e-mail message)).

Regarding claim 8, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise generating a hash key based on the email information, wherein the hash key uniquely identifies the email message (Joshi: Col. 2, ll. (32-36) – a tag may be a string followed or preceded by special character. For example, the hash symbol"#" is a special character. Accordingly, a tag may be "#marketing" to indicate that the email relates to marketing (identifying the marketing)).

Regarding claim 9, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 8, wherein the operations further comprise storing the hash key in a hash map of hash keys, wherein each of the hash keys in the hash map references a data structure representing a subset of the set of available tags that are not part of the set of predicted tags (Joshi: Col. 3, ll. (25-33) – the analyzer 114 may search for tags in emails by searching for the hash symbol during composition of the entail or prior to delivery. However, the user may prefer to have tags suggested to the user as well. As such, parsing the content may also include determining a subject matter of the email based on at least one critical word in the email. For example, the analyzer 114 may consult a database of critical words, each associated with a tag, and search the email for any of the critical words).

Regarding claim 10, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 9, wherein the data structure comprises a weighted trie of prefixes (Joshi: Col. 3, ll. 38 – the critical words may be associated with a weight or hierarchy).

Regarding claim 11, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 9, wherein the operations further comprise: receiving a prefix and the email information from the first email client; re-generating the hash key using the email information; using the hash key to reference a data structure for the email message; and retrieving one or more tags in the set of available tags from the data structure that complete the prefix (Joshi: Col. 3, ll. (31-61) – the analyzer may consult a database of critical words, each associated with a tag, and search the email for any of the critical words wherein the critical words may be associated with a weight or hierarchy. Also, for tags with an etymology within an institution, similar tags may represent dissimilar subjects depending on the identity of the sender or receiver. For example, within an institution, #display may refer to computer monitors, but #monitor may refer to network monitoring. As such, email analyzer may consult a database or other data structure of personnel and departments when parsing emails).

Regarding claim 12, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise receiving the set of selected tags from an email server through which the email message is transmitted (Meek: col. 6, ll. 17-32; wherein system 100 runs the components to provide the predicted tags; col. 5, ll. 23, wherein the components can run on a server).

Regarding claim 13, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 12, wherein the operations further comprise receiving a set of user tags from the email server that are different from the set of selected tags (Meek: Col. 10, ll. (39-42) – tagging assistant can present one or more proposed tags to a device user via device interface 406. Presentation can be in order of decreasing relevance factor (so the less relevant tags are different from the selected or relevant tags)).

Regarding claim 14, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 1, wherein the model is selected from a plurality of models, wherein each of the plurality of models is assigned to a different user group (Meek: Col. 12, ll. 66 to Col. 13, ll. 9 – the ML component can utilize a set of models (e.g., recipient preference model, input item history model, general MRU tag models of senders and/or recipients, etc.) in connection with generating and ranking tags. The models can be based on a plurality of information (e.g., user specified preferences, prior tags generated for related input items, prior proposed tags approved by a device user, tags associated with various recipients, senders, or sender/recipient groups, frequency of occurrence of terms in an item, position of occurrence, attached metadata or extended information, etc.)).

Regarding claim 15, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 14, wherein each different user group corresponds to a predefined mailing list (Meek: Col. 11, ll. (43-45) – tagging assistant can generate tag from a mailing list or like source).

Regarding claim 16, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: receiving second email information (Meek: input e-mail, see col, 9, ll. 60-63) from an email server through which a second email message is transmitted from the first email client (Meek: col. 7, ll. 44-67, wherein all the information in the email can be information used to help determine which tags to suggest; col. 9, ll. 60-66; wherein the email is being sent from a sender (first email client) to a recipient (second email client)); providing the second email information to the model to identify a second set of predicted tags from the set of available tags; and sending the second set of predicted tags to the email server, wherein the second set of predicted tags are sent with the second email message to the second email client (Meek: Col. 13, ll. (50-57) – when an item is received (or, e.g., displayed/presented to the device user) system 600 can execute one or more classifiers to generate tags and relevance ranks. Sorting component 608 can arrange tags in accordance with relevance rank determined by the classifier(s). Tagging assistant 502 can then display tags as a function of relevance rank determined by the classifier (e.g., as a confidence score or probability)).

Regarding claim 17, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: receiving changes to the set of selected tags or new user tags from the second email client after the second email client receives the email message; and retraining the model using the email information and the changes to the set of selected tags or the new user tags from the second email client (Meek: Col. 8, ll. 56 to Col. 9, ll. 2 – the sender specified tags can be provided a default relevance modifier to be added to any baseline relevance factor generated by filtering component and a device user/recipient can change such default relevance modifiers on a per tag basis in a user interface of a device).
Regarding claim 19, the claim resembles claim 1 and is rejected under the same rationale.

Regarding claim 20, the claim resembles claim 1 and is rejected under the same rationale.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meek (US 8239460) in view of Joshi (US 9690870) and further in view of US 9,092,742 issued to Zeng et al. (Zeng).
Regarding claim 4, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 1 however does not explicitly teach wherein the operations further comprise: receiving a request from the first email client comprising a prefix of a new tag being received from a user; identifying a set of auto complete tags in the set of available tags that begin with the prefix; and sending the set of auto complete tags to the first email client. 
Zeng however explicitly teaches wherein the operations further comprise: receiving a request from the first email client comprising a prefix of a new tag being received from a user; identifying a set of auto complete tags in the set of available tags that begin with the prefix; and sending the set of auto complete tags to the first email client (Zeng: Col 17, ll. (22-32) – representative features may be determined automatically and/or manually for each category after the texts have been assigned to categories. The representative features may be used to determine which categories a draft text should be classified as. For example, machine learning module 133 may extract from each category a set of bi-words using one or more ML and/or NLP techniques. Accordingly, each category may be associated with a vector of bi-words, wherein each element in the vector has a score that corresponds with a bi-word. For convenience of expression, vectors will be represented as <bi-word 1: score; bi-word 2: score, ... >.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the modified teaching of Meek to teach receiving a request from the first email client comprising a prefix of a new tag being received from a user; identifying a set of auto complete tags in the set of available tags that begin with the prefix; and sending the set of auto complete tags to the first email client. One would be motivated to do so as the representative features may be determined automatically and/or manually for each category after the texts have been assigned to categories. The representative features may be used to determine which categories a draft text should be classified as. For example, machine learning module may extract from each category a set of bi-words (prefix). The combination would the bi-word (prefixes) and the tags will begin by the prefix (Zeng: Col 17, ll. (22-32)).

5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Meek (US 8239460) in view of Joshi (US 9690870) and further in view of US 2017/0228361 issued to Zhang et al. (Zhang).
Regarding claim 18, the modified teaching of Meek teaches the non-transitory computer-readable medium of claim 1 however does not explicitly teach wherein the model comprises: a word embedding matrix populated using the email information; a plurality of convolutional filters having different window sizes; and a max pooling operation using results from the plurality of convolution filters.
Zhang however explicitly teaches wherein the model comprises: a word embedding matrix populated using the email information (Zhang: ¶ 0043 – teaches the information retrieval computer system utilizes a model called high-level feature embedded convolutional semantic model (HCSM) to generate the embedding representations while ¶ 0045 – teaches the word embedding and the concept embedding can be represented by a word embedding matrix and a concept embedding matrix respectively); a plurality of convolutional filters having different window sizes (Zhang: ¶ 0035 – teaches the size of the context window); and a max pooling operation using results from the plurality of convolution filters (Zhang: ¶ 0049 – teaches the information retrieval computer system performs a pooling function).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the modified teaching of Meek to teach wherein the model comprises: a word embedding matrix populated using the email information; a plurality of convolutional filters having different window sizes; and a max pooling operation using results from the plurality of convolution filters. One would be motivated to do so as the information retrieval computer system utilizes a model called high-level feature embedded convolutional semantic model (HCSM) to generate the embedding representations while the word embedding and the concept embedding can be represented by a word embedding matrix and a concept embedding matrix respectively with the size of the context window while the information retrieval computer system performs a pooling function (Zhang: ¶ 0035, ¶ 0043, ¶ 0045, ¶ 0049).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458